Exhibit 10.1
 
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is entered into as of  May 23, 2012, but
effective as of May 1, 2012 (“Effective Date”), by and between The Shaw Group
Inc., a Louisiana corporation (“Shaw”), and Gary P. Graphia, a resident of the
State of Louisiana, whose permanent address is 19634 S. Muirfield, Baton Rouge,
LA 70810 (“Consultant”).


WHEREAS, Shaw is the business of providing, among other things, industrial
piping systems and construction services for refinery, chemical and power
generation projects throughout the world;


WHEREAS, Consultant resigned from The Shaw Group Inc. contemporaneous with the
effective date of this Agreement,


WHEREAS, Consultant is a former employee of Shaw and has knowledge of the
business of Shaw and can provide valuable consulting services related to that
business; and


WHEREAS, Shaw desires to obtain, and Consultant desires to provide, consulting
services in accordance with the terms of this agreement;


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are herein contained, the parties agree as follows:


1.           Consulting Services.  During the term of this Agreement, Consultant
agrees to provide advice and assistance on matters about which Consultant has
knowledge and familiarity (“Consulting Services”) to Shaw making himself
available as reasonably requested by Shaw or any of its subsidiaries or
affiliates.  Where such Consulting Services must be provided in person, Shaw
will accommodate Consultant’s availability to every extent possible and shall
reimburse consultant for reasonable expenses incurred should he need to travel
in order to provide Consulting Services.  Further any time expended on travel
associated with the provision of Consulting Services shall be considered as
Consulting Services.


2.           Authority and Relationship.  Except as otherwise consented to or
directed by Shaw in writing, Consultant does not have the authority to accept or
reject any inquiry or order from any customer or to enter into any agreement or
contract on behalf of Shaw.  The parties hereto agree that Consultant is an
independent contractor of Shaw and that no employer/employee relationship shall
exist between Shaw and Consultant, or any of his employees, agents or
contractors.  Any employee, agent or contractor retained by Consultant to
fulfill any of his obligations hereunder shall be an employee, agent or
contractor of Consultant and not of Shaw.  Nothing stated herein shall be
construed to establish any legal relationship whatsoever between Shaw and any
employee, agent or contractor of Consultant.


3.           Confidentiality.  Consultant has entered into a Confidentiality
Agreement as part of his employment with Shaw and continues to be bound by said
Confidentiality Agreement for his Consulting Services.


4.           Compliance with Laws.  In rendering the services to be performed
under this Agreement, each of the parties hereby warrants and agrees that it has
and will comply with any and all applicable laws, regulations, decrees or other
local, state or national directives of the United States of America, any state
or political subdivision thereof, or any other country or political subdivision
thereof having the force of law, including, without limitation, those laws and
regulations pertaining to the taxation, trade, labor, currency exchange,
boycotts, bribery and corruption in connection with government actions and
procurement and those laws and regulations of similar import and subject
matter.  Without limiting the foregoing, Consultant hereby warrants and agrees
that it will not violate the United States Foreign Corrupt Trade Practices Act
(Section 30A of the Securities Exchange Act of 1934, as amended).


 
 

--------------------------------------------------------------------------------

 


5.           Fees.


(a) During the first twelve (12) months of the Term (as defined below), Shaw
will pay Consultant a consulting fee of $16,666.66 per month for Consulting
Services not to exceed 20 hours per month.  This monthly fee shall be paid to
Consultant at the end of each of the first twelve (12) months of the Term.  If
the Agreement is executed more than 30 days after the Effective Date, Shaw shall
have 15 days from the date of execution to make the first monthly fee
payment.  Any Consulting Services performed in excess of 20 hours per month
(“Additional Services”) shall be billed at an hourly rate of $1,000.00.  Such
amounts for Additional Services will be payable within thirty (30) days of the
receipt of Consultant’s invoice for such Additional Services, which invoice must
be provided on or before the 15th of the month following the month in which the
Additional Services are provided.  Further, the provision of any Additional
Services shall be at the sole discretion of Consultant.
 
 
(b) During the second twelve (12) months of the Term (as defined below), Shaw
will pay Consultant a consulting fee of $8,333.33 per month for Consulting
Services not to exceed 10 hours per month.  This monthly fee shall be paid to
Consultant at the end of each of the second twelve (12) months of the Term.  Any
Consulting Services performed in excess of 10 hours per month (“Additional
Services”) shall be billed at an hourly rate of $1,000.00.  Such amounts for
Additional Services will be payable within thirty (30) days of the receipt of
Consultant’s invoice for such Additional Services, which invoice must be
provided on or before the 15th of the month following the month in which the
Additional Services are provided.  Further, the provision of any Additional
Services shall be at the sole discretion of Consultant.


(c)  Time spent on Consulting Services and Additional Services shall be tracked,
and in the case of Additional Services, billed, in increments of not less than
.25 of an hour.  In addition, Company will reimburse Consultant for reasonable
and necessary out-of-pocket expenses incurred by Consultant in performing any
requested Consulting Services. Consultant shall be responsible for all personal
income taxes and similar obligations with respect to any and all payments
hereunder, including without limitation all federal and state income tax, social
security tax and any withholding or similar obligations of Consultant or any
other employee or subcontractor of Consultant.


6.           Term.  Except for Section 3 above, which shall survive the
termination of this Agreement pursuant to the terms of the confidentiality
agreement referenced therein, or as otherwise agreed in writing by the parties,
this Agreement shall be two (2) years from the Effective Date.  The Agreement
shall automatically terminate two (2) years after the Effective Date with no
further documents to be executed by the parties. The Agreement may only be
extended by an Amendment to the Agreement set forth in writing and signed by the
parties.


7.           Payments Due Upon Cancellation.  Consultant and the Company shall
have the right to cancel this Agreement for any reason upon 30 days written
notice.  If the agreement is cancelled by either party, Consultant is not
entitled to any additional payments other than fees earned to the date of
cancellation, and expenses incurred but not yet paid.


8.           Long Term Incentives.  Notwithstanding any provisions to the
contrary in the plan(s) or grant agreements governing such Long Term Incentives,
Consultant’s stock options that are vested as of the Effective Date shall
continue to be exercisable during the first twelve (12) months of the Term and
shall not terminate until the earlier of: (1) twelve (12) months after the
Effective Date, or (2) ninety (90) days after the date of cancellation of this
agreement if cancelled by Consultant; provided that in no event shall such
period extend the exercise period for such options beyond the date that is 10
years from the date of grant of such option.


9.           Notices.  All formal notices, requests, consents, and other
communications hereunder shall be in writing and shall be faxed to the other
party at its fax number provided below with a copy forwarded by first class mail
or overnight courier, fully prepaid and addressed as follows:


 
 

--------------------------------------------------------------------------------

 


To Consultant at:
Gary P. Graphia
19634 S. Muirfield
Baton Rouge, LA 70810


To Shaw at:
Scott Trezise (or the Senior VP of Human Resources at that time)
The Shaw Group Inc.
4171 Essen Lane
Baton Rouge, LA  70809
(225) 987-7111


or at such other address as may be furnished in writing.


10.           Miscellaneous.  This Agreement sets forth the entire understanding
between the parties and supersedes all other agreements and understandings,
whether written or oral, of the parties with respect to Consulting
Services.  Without the prior written consent of Shaw, this Agreement shall not
be transferred or assigned by Consultant, except that Consultant may provide
Consulting Services through a legal entity, such as an LLC, of which he is a
principal.  This Agreement shall bind and inure to the benefit of the permitted
successors and assignees of the parties.  The terms and provisions of this
Agreement may not be modified or amended except in writing executed by duly
authorized representatives of both parties.  This Agreement shall be construed
under, governed by and enforced pursuant to the laws of the State of Louisiana,
where Shaw’s principal office is located.  Any action related to this agreement
shall proceed in arbitration in accordance with Paragraph 15 of Consultant’s
Employment Agreement dated December 22, 2008.




THE SHAW GROUP
INC.                                                                                                CONSULTANT


By: /s/ John
Donofrio                                                                                                
      /s/ Gary P. Graphia
Name: John
Donofrio                                                                                                 
      Gary P. Graphia
Title: Executive Vice
President                                                                                        Date:
May 23, 2012
Date: May 23, 2012

